DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/9/2021, with respect to the rejection(s) of claim(s) 18-37 under 35 U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art, Futterer., that reads on the limitations considered and reviewed in independent claims 31 and 34.

Drawings
The objections to the Drawings in the previous office action have been considered and removed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-23, 25, 30-35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Amitai et al. US 6,580,529 in view of Futterer US 2013/0222384.
Regarding claim 31, Amitai discloses a waveguide arrangement (see at least Fig 1, Fig 4, Fig 5, Col 2, line 28, holographic optical device), comprising: a waveguide comprising a first diffractive structure (see at least Fig 1, H1) for receiving light and for diffracting the light into the waveguide at an angle greater than the angle of total internal reflection of the waveguide (see at least Fig 1, Fig 5, Col 3, line 15-37), and a second diffractive structure (see at least Fig 1, Fig 3, Fig 5, H3, Col 4, lines 17-52) for (see at least Col 4, lines 17-52) but does not teach an adaptation optical unit that is configured to receive the light coupled out of the waveguide. However, in a similar field, Futterer teaches an adaptation optical unit (see at least Fig 13, [0225], output grating coupling gratings 1121-1123) that is configured to receive the light coupled out of the waveguide [0225]. It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the optical device of Amitai with the output couplings of Futterer to provide light at a defined angle of incidence at any defined position (Futterer, [0224]).
Regarding claim 19, Amitai discloses wherein the first diffractive structure comprises a first volume holographic grating (Fig 3, see at least Col 3, line 35-37) and the second diffractive structure comprises a second volume holographic grating (Fig 3, see at least Col 4, line 22-26). 
Regarding claim 20, Amitai discloses further comprising a third diffractive structure (see at least Fig 1, H2), wherein the first diffractive structure is configured to diffract the light in the direction of the third diffractive structure into the waveguide (see at least Col 5, lines 26-36), wherein the third diffractive structure is arranged to expand the light in the waveguide in a first direction and to diffract the light in the direction of the second diffractive structure (see at least Fig 1), and wherein the second diffractive structure is configured to expand the light in a second direction (see at least Fig 1), which is substantially perpendicular to the first direction (see at least Fig 1).
Regarding claim 21, Amitai discloses wherein the third diffractive structure comprises a volume holographic grating (see at least Fig 5, Col 5, line 33-35).
Regarding claim 22, Amitai discloses wherein the third diffractive structure has an efficiency that varies in the first direction (see at least Col 3, line 45-48), and wherein the second diffractive structure has an efficiency that varies in the second direction (see at least Col 4, line 22-25).
Regarding claim 23, Amitai discloses wherein the first diffractive structure (see at least Col 3, line 20-23), the second diffractive structure and/or the third diffractive structure are formed as reflection gratings (see at least Col 8, claim 8, total internal inflection, Fig 1, Fig 5).
Regarding claim 25, Amitai discloses wherein the first diffractive structure (see at least Fig 1, H1), the second diffractive structure (see at least Fig 1, H3) and/or the third diffractive structure (see at least Fig 1, H2) are wavelength-selective (see at least Col 8, claims 8 and 9 describes that the diffractive elements are wavelength dependent diffraction efficiency with predefined intensities and has been interpreted to be mean wavelength selective).
Regarding claim 30, Amitai discloses wherein the second diffractive structure has imaging properties (see at least Col 5, line 15-18).
Regarding claim 32, Amitai discloses the invention as described in claim 31 but does not specifically teach wherein the adaptation optical unit comprises a lens element, a Fresnel element, a Fresnel plate, an adjustable optical unit or an Alvarez lens element. However, Futterer teaches wherein the adaptation optical unit comprises a lens element (Fig 13, lens 811), a Fresnel element, a Fresnel plate, an adjustable optical unit [0074] or an Alvarez lens element.  It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the optical device of Amitai with the optical units of Futterer so that the observer can see the reconstruction of the 3D scene optimally (Futterer, [0074]).
Regarding claim 33, Amitai discloses further comprising a third diffractive structure (see at least Fig 1, H2), wherein the first diffractive structure is configured to diffract the light in the direction of the third diffractive structure into the waveguide (see at least Col 5, lines 26-36), wherein the third diffractive structure is arranged to expand the light in the waveguide in a first direction and to diffract the light in the direction of the second diffractive structure (see at least Fig 1), and wherein the second diffractive structure is configured to expand the light in a second direction (see at least Fig 1), which is substantially perpendicular to the first direction (see at least Fig 1).
Regarding claim 34, Amitai discloses a waveguide (see at least Fig 1, Fig 4, Fig 5, Col 2, line 28, holographic optical device), comprising: a waveguide comprising a first diffractive structure (see at least Fig 1, H1) for receiving light and for diffracting the light into the waveguide at an angle greater than the angle of total internal reflection of the waveguide (see at least Fig 1, Fig 5, Col 3, line 15-37), and a second diffractive structure (see at least Fig 1, Fig 3, Fig 5, H3, Col 4, lines 17-52) for expanding the light in the waveguide and for diffracting the light in the waveguide for coupling the light out of the waveguide (see at least Col 4, lines 17-52) but does not teach an imaging device for generating a light beam modulated according to data to be presented  and an adaptation optical unit which is configured to receive the light coupled out of the waveguide. However, Futterer teaches an imaging device for generating a light beam modulated according to data to be presented ([0031], [0223], SLM 201, 202), and an adaptation optical unit which is configured to receive the light coupled out of the waveguide (gratings 1121-1123). It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the optical device of Amitai with the optical units of Futterer so that the observer can see the reconstruction of the 3D scene optimally (Futterer, [0074]).
Regarding claim 35, Amitai discloses the invention as described in claim 31 but does not specifically teach further comprising a combiner, which is arranged to receive the light that is coupled out of the waveguide. However, Futterer teaches further comprising a combiner ([0108], volume gratings combine optical paths), which is arranged to receive the light that is coupled out of the waveguide (gratings 1121-1123). It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the optical device of Amitai with the optical units of Futterer for reducing the display size and/or thickness and weight (Futterer, [0108]).
Regarding claim 37, Amitai discloses further comprising a third diffractive structure (see at least Fig 1, H2), wherein the first diffractive structure is configured to diffract the light in the direction of the third diffractive structure into the waveguide (see at least Col 5, lines 26-36), wherein the third diffractive structure is arranged to expand the light in the waveguide in a first direction and to diffract the light in the direction of the second diffractive structure (see at least Fig 1), and wherein the second diffractive structure is configured to expand the light in a second direction (see at least Fig 1), which is substantially perpendicular to the first direction (see at least Fig 1).
Regarding claim 38, Amitai discloses the invention as described in claim 34 but does not teach wherein the adaptation optical unit comprises a variable optic providing an adjustable focal length. However, Futterer teaches wherein the adaptation optical unit (gratings 1121-1123) comprises a variable optic providing an adjustable focal length ([0041], imaging properties can also be variable or controllable). It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the optical device of Amitai with the adjustable optics of Futterer to minimize the effect of aberrations or suppress higher diffraction orders (Futterer, [0041]).
Regarding claim 39, Amitai discloses the invention as described in claim 31 but does not teach wherein the adaptation optical unit comprises a variable optic providing an adjustable focal length. However, Futterer teaches wherein the adaptation optical unit (gratings 1121-1123) comprises a variable optic providing an adjustable focal length ([0041], imaging properties can also be variable or controllable). It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the optical device of Amitai with the adjustable optics of Futterer to minimize the effect of aberrations or suppress higher diffraction orders (Futterer, [0041]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Amitai et al. US 6,580,529 in view of Futterer US 2013/0222384 and in further view of Waldern et al. US 2016/0238772.
Regarding claim 24, Amitai in view of Futterer discloses the invention as describes in claim 31 but Amitai does not teach wherein the second diffractive structure has a spatially varying efficiency. However, in a similar field, Waldern teaches wherein the second diffractive structure has a spatially varying efficiency ([0045], Each grating has spatially varying diffraction efficiency within its optical waveguide). It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the combined device of Amitai of Futterer with the waveguide of Waldern for the purpose of increasing the uniformity of diffracted light (Waldern, [0045]).
Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Amitai et al. US 6,580,529 in view of Futterer US 2013/0222384 and in further view of Brown et al. US 2014/0140654.
Regarding claim 26, Amitai in view of Futterer discloses the claimed invention as described in claim 25. Amitai teaches the first diffractive structure (Amitai, see at least Fig 1, H1), the second diffractive structure (Amitai, see at least Fig 1, H3) and/or the third diffractive structure (Amitai see at least Fig 1, H2), but does not teach that each comprise a first partial structure, which is selective for a first group of wavelengths, and a second partial structure, which is selective for a second group of wavelengths, with the first group of wavelengths differing from the second group of wavelengths. However, in a similar field Brown teaches that each comprise a first partial structure (see at least Fig 32a, Par 175, each SBG layer is a partial structure), which is selective for a first group of wavelengths (see at least Fig 32a, red, green, blue light diffracted out), and a second partial structure (see at least Fig 32a), which is selective for a second group of wavelengths (see at least Fig 32a, Par 175), with the first group of wavelengths differing from the second group of wavelengths (see at least Fig 32a, red, green, blue light diffracted out). It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the combined device of Amitai and Futterer with the diffractive structures of Brown to improve homogeneity in a waveguide (Brown, [0172]).
Regarding claim 27, Amitai in view of Futterer and in further view of Brown discloses the claimed invention as described in claim 26. The combined device of Amitai in view of Futterer does not teach wherein the first group of wavelengths and the second group of wavelengths in each case have a wavelength in the red, green and blue spectral range. However, Brown teaches wherein the first group of wavelengths and the second group of wavelengths in each case have a wavelength in the red, green and blue spectral range (see at least Fig 32a, red, green, blue light). It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the combined device of Amitai and Futterer with the diffractive structures of Brown to improve homogeneity in a waveguide (Brown, [0172]). 
Regarding claim 28, Amitai in view of Futterer and in further view of Brown discloses the claimed invention as described in claim 26. The combined device of Amitai in view of Futterer does not teach wherein the first partial structure is arranged in each case above the second partial structure. However, Brown teaches wherein the first partial structure is arranged in each case above the second partial structure (Brown, see at least Fig 32a, each SBG is positioned above one another). It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the combined device of Amitai and Futterer with the diffractive structures of Brown to improve homogeneity in a waveguide (Brown, [0172]). 
Regarding claim 29, Amitai in view of Futterer and in further view of Brown discloses the claimed invention as described in claim 26. The combined device of Amitai in view of Futterer does not teach wherein the second diffractive structure is configured to couple out the first group of wavelengths in a different direction than the second group of wavelengths. However, Brown teaches wherein the second diffractive structure is configured to couple out the first group of wavelengths in a different direction than the second group of wavelengths (Brown, Par 12, a second optical substrate comprising at least one waveguide layer configured to propagate the light in a second direction). It would have been obvious to one skilled in the art before the effective filing date of the invention to provide the combined device of Amitai and Futterer with the diffractive structures of Brown to improve homogeneity in a waveguide (Brown, [0172]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spitzer et al. (US 2016/0018639), Saarikko et al. (US 2013/0314789), and Yosha et al. (US 2006/0215244) are cited to show similar waveguides devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARRIEF I BROOME/           Examiner, Art Unit 2872                                                                                                                                                                                             



/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872